 

Exhibit 10.1

 

[logo1.jpg]



 

January 7, 2015

 

BY HAND

 

Carrie Teffner

c/o PetSmart, Inc.

19601 North 27th Avenue

Phoenix, AZ 85027

 

Re:       Retention Bonus Award

 

Dear Carrie:

 

As you know, on December 14, 2014, PetSmart, Inc., a Delaware corporation (the
“Company”), entered into that certain Agreement and Plan of Merger (the “Merger
Agreement”) with Argos Holdings Inc., a Delaware corporation (“Parent”), and
Argos Merger Sub Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), pursuant to which Merger Sub will merge with and into the
Company, with the Company surviving (the “Merger”). Parent and Merger Sub are
affiliates of funds advised by BC Partners, Inc. (“BC Partners”) and, following
the consummation of the Merger, the Company will be owned by a consortium
comprised of funds advised by BC Partners, La Caisse de dépôt et placement du
Québec, affiliates of GIC Special Investments Pte Ltd, affiliates of StepStone
Group LP, and Longview Asset Management, LLC.

 

Because retention of key employees is an essential consideration for the Company
during this period, and in recognition of your valued knowledge, skills, and
experience, we are providing you with this letter in order to confirm your
eligibility to earn a retention bonus of up to $600,000 (the “Retention Bonus”).

 

The Retention Bonus will vest and become payable as follows: (a) 50% of the
Retention Bonus shall vest and be paid on the 90th day following the date on
which the Merger is consummated (the “Closing Date”), and (b) 50% of the
Retention Bonus shall vest and be paid on the 120th day following the Closing
Date, in each case, subject to your continued employment with the Company and
its subsidiaries through the applicable vesting/payment date; provided that, if
you experience a Qualifying Termination (as defined in the Merger Agreement)
prior to the applicable vesting date, then any unpaid portion of the Retention
Bonus shall vest and be paid to you on the date of such Qualifying Termination.
If, however, the Merger Agreement is terminated by the parties thereto without
the transactions contemplated thereby having been consummated, then this letter
will be of no further force or effect and you will not be entitled to receive
the Retention Bonus.

 

PetSmart may modify compensation and benefits from time to time, reserves the
right to modify,
amend or withdraw incentive and/or equity plans as it deems necessary.
[logo2.jpg]

 

 

 

 

[logo1.jpg]

 

This letter may not be amended or modified, except by an agreement in writing
signed by you and the Company. This letter shall be binding upon any successor
of the Company or its businesses (whether direct or indirect, by purchase,
merger, consolidation, or otherwise), in the same manner and to the same extent
that the Company would be obligated under this letter if no succession had taken
place. The term “Company,” as used in this letter, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
that by reason hereof becomes bound by this letter.

 

This letter will be governed by, and construed in accordance with, the laws of
the State of Delaware, without reference to its conflict of law rules. This
letter may be executed in one or more counterparts, each of which will be deemed
to be an original, but all of which together will be considered one and the same
agreement.

 

Please be mindful of the fact that the Company has made this retention bonus
opportunity available to a select group of employees of the Company. Please keep
confidential the fact that you have received this letter as well as the contents
of this letter.

 

We appreciate and value your dedicated service to the Company, especially during
this exciting period of growth and transition. If you have any questions, please
feel free to contact Christopher Lee at (623) 587-2676.

 

Please confirm your agreement to the foregoing by executing this letter as
indicated below.

 

  Sincerely,         PETSMART, INC.       By: /s/ David Lenhardt     Name: David
Lenhardt     Title: President and CEO

 

Acknowledged and Agreed:       /s/ Carrie Teffner   Carrie Teffner  

  

PetSmart may modify compensation and benefits from time to time, reserves the
right to modify,
amend or withdraw incentive and/or equity plans as it deems necessary.
[logo2.jpg]

 



 

 